Decree unanimously modified, on the law and on the facts, by reducing the awards made at Special Term for the damage parcels under review to the following amounts: $20,000 for D. P. 2; $375,000 for D. P. 5; $100,000 for D. P. 7; $24,000 for D. P. 9; and $38,000 for D. P. 10, and, as so modified, the decree is affirmed, with costs to the City of New York against the unsuccessful parties. The evidence contained in the record before us does not support allowances in excess of the amounts to which the awards have been reduced. Settle order. Concur — Breitel, J. P., Valente, McNally, Stevens and Bergan, JJ.